Citation Nr: 1420192	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-43 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, to include as due to an undiagnosed illness.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower gastrointestinal (GI) disorder, to include as due to an undiagnosed illness.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for disability, to include rashes and/or chronic fatigue syndrome, due to insect bites and/or chemical pills, to include as due to an undiagnosed illness.

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness.

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, including degenerative joint disease, to include as due to an undiagnosed illness.

7. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tension headaches, to include as due to an undiagnosed illness.

8. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as due to an undiagnosed illness.

9. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include as due to an undiagnosed illness.

10. Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had periods of active service from September 1959 to September 1963 in the U.S. Air Force and from May 1982 to August 1988 in the U.S. Army.  He subsequently served in the Army National Guard, was called to active duty from January 1991 through September 1991, and served in the Southwest Asia Theater of operations during the Persian Gulf War from January 31, 1991 to August 6, 1991.  After his Persian Gulf service, he continued to serve in the National Guard until he retired in approximately 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for tinnitus; denied service connection for coronary artery disease with status post myocardial infarction (claimed as heart problems); found that new and material evidence had not been submitted to reopen the claims for service connection for degenerative disc disease of the lumbar spine, dysentery, exposure to insect bites and chemical pills, osteoarthritis of the left shoulder, degenerative joint disease of the left knee, tension headaches, hypertension, and PTSD; and also denied a compensable rating for bilateral hearing loss (previously encompassing the left ear only).  The Veteran filed a notice of agreement with all 11 issues, a statement of the case (SOC) was issued, and in a substantive appeal (VA Form 9) received in October 2010, the Veteran requested a Board hearing at the RO.

In January 2012, the Veteran testified at a videoconference hearing at the RO, before the undersigned Acting Veterans Law Judge.  At the hearing, the Veteran indicated he wished to withdraw his claim for a compensable rating for tinnitus.  Thus, that issue will not be addressed herein.

With regard to the Veteran's requests to reopen the claims for service connection, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been presented sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that new and material evidence has not been submitted, the claim is not reopened.  McGinnis v. Brown, 4 Vet. App. 239 (1993). 

With regard to the claim for service connection for PTSD, the Board notes that the Veteran has also been diagnosed with and treated for dysthymia and a general anxiety disorder.  In light of the Clemons case, the Board finds that the claim for service connection for PTSD should be broadened to include all psychiatric disorders, as set forth above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issues of entitlement to service connection for coronary artery disease, a low back disability, a left shoulder disability, a left knee disability, a lower GI tract disorder, a disability due to insect bites and/or chemical pills; tension headaches, hypertension, and an acquired psychiatric disorder, to include PTSD, and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an April 1997 rating decision, the RO found that new and material evidence had not been submitted to reopen the claims for service connection for dysentery, exposure to insect bites and chemical pills, left shoulder disability, left knee disability, headaches, and hypertension; the Veteran did not appeal the April 1997 RO rating decision and it became final.

2. Evidence received after the final April 1997 RO rating decision was not previously submitted, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims for service connection for a lower GI tract disorder (claimed as dysentery), a disability due to exposure to insect bites and chemical pills, a left shoulder disability, a left knee disability, headaches, and hypertension.

3. In a January 2003 rating decision, the RO found that new and material evidence had not been submitted to reopen the claims for service connection for a low back condition, anxiety disorder, and a skin condition; the Veteran did not perfect an appeal of the January 2003 RO rating decision and it became final.

4. Evidence received after the final January 2003 RO rating decision was not previously submitted, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims for service connection for a low back disability, an acquired psychiatric disorder, and a skin condition. 


CONCLUSIONS OF LAW

1. The April 1997 RO rating decision, which found that new and material evidence had not been submitted to reopen the claims for service connection for dysentery, exposure to insect bites and chemical pills, low back pain, left shoulder disability, left knee disability, headaches, anxiety and dysthymia, and hypertension, is the last final disallowance of those claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013). 

2. Evidence received since the April 1997 RO rating decision is new and material as to the requests to reopen the claims for service connection for a lower GI tract disorder (claimed as dysentery), a disability due to exposure to insect bites and chemical pills, a left shoulder disability, a left knee disability, headaches, and hypertension; thus, those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3. The January 2003 RO rating decision, which found that new and material evidence had not been submitted to reopen the claims for service connection for a low back condition, anxiety disorder, and a skin condition, is the last final disallowance of those claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2013). 

4. Evidence received since the January 2003 RO rating decision is new and material as to the requests to reopen the claims for service connection for a low back disability, an acquired psychiatric disorder, and a skin condition; thus, those claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) provisions with regard to the matters on appeal, but finds that, given the favorable action taken below as to the issues of reopening, no further analysis of the development of these claims is necessary at this time.

II. Factual Background

Service treatment records (STRs) showed that in July 1987 the Veteran underwent an x-ray of his left shoulder which revealed mild degenerative changes.  In July 1987 he was also seen for complaints of tension headaches and degenerative arthritis of the left shoulder.  In June 1988, it was noted that the Veteran had a rash on his chest and an arthritis problem in the left shoulder.  In July 1988, he complained of tension headaches, and the diagnoses included tension headaches and degenerative arthritis of the left shoulder.  In November 1989, the diagnosis was tendonitis of the left shoulder, and an x-ray report revealed no significant radiographic abnormalities.  In December 1989, it was noted that the Veteran's tendonitis of the left shoulder was improved, and the plan was for the examiner to write a letter stating it was not in the Veteran's best interest to engage in any exercises for the National Guard at the present time.  

STRs from the Veteran's service in the Persian Gulf (in 1991) included an Individual Sick Slip dated in April 1991, on which it was noted that he was seen for complaints of pain in the left knee and left shoulder.  He was treated with an Ace wrap and Motrin and returned to duty.  In July 1991, he complained of a two day history low back pain, and was prescribed Motrin, advised to do no lifting, bending, pulling or pushing for 10 days, and returned to duty.  The assessment was mechanical low back pain.  On a Southwest Asia Demobilization/Redeployment Medical Evaluation completed in August 1991, the Veteran reported that he had the following injuries while in the Southwest Asia region:  left knee, left shoulder, neck, lower back; and that he had fatigue.  The Veteran responded "no" to the questions of whether he had any rash, skin infection or sores; whether he had stomach or belly pain, nausea, diarrhea, or blood bowel movements; and whether he had reason to believe he or any members of his unit were exposed to chemical warfare or germ warfare.  He responded "yes" to the question of whether he had recurring thoughts about his battle experiences.  After counseling, the Veteran clarified he had minor muscle aches, had jet lag, and had good thoughts (about his battle experiences).  

VA treatment records showed that in September 1991, the Veteran complained of lower back pain, and reported he hurt his back while in Saudi Arabia.  He also reported headaches and knee pain, and that the onset of the back and knee pain was three months ago.  X-rays of the knee and back were normal, and the assessment was muscular type pain, and no joint impairment.  

On his initial claim for service connection (VA Form 21-526) received in September 1992, the Veteran noted he had swollen and painful joints and headaches, April 1991; a rash on his chest, April 1991; lower back pain, July 1991; depression, and scalp, eyebrows, and face itch, September 1991; and recurring Army dreams, October 1991, and that he still had all of these problems.  

Post-service treatment records include a VA x-ray taken in December 1992, which revealed mild DJD of the left AC joint and an otherwise negative left shoulder.

On a VA general medical examination in December 1992, the Veteran reported that in 1991 in Saudi Arabia, he fell through a pallet, injuring his left knee and left shoulder, and that he had recurrent pain in these joints since that time.  He also developed some low back pain while doing heavy lifting in Saudi Arabia, and occasionally had minor recurrent low back pain.  He also reported intermittent neck pain associated with mild muscle contraction headaches.  He reported problems with various skin diseases.  The impressions included intermittent pain of the left knee joint by history without objective changes and intermittent low back pain by history, minimal.  It was noted that in September 1991, x-rays of the lumbar spine and his left knee joint were normal.  

On a VA skin examination from December 1992, the Veteran reported he suffered exposure to oil fires and resulting smoke, and insect bites.  The diagnoses included rosacea, seborrheic dermatitis, and acneiform eruption of the lower back.  The examiner noted that the exposure of skin to hydrocarbons can led to acneiform eruptions, but that the distribution of these lesions was unusually and may be related to sitting in a chair for a long period of time or other form of occlusion in the area.  The examiner noted that hydrocarbon induced folliculitis usually resolved within 6 to 10 weeks; thus, the connection between the Veteran's eruption and exposure to oil smoke during Desert Storm might reasonably be questioned.  

On a VA examination in February 1993, the Veteran reported that on his third tour of duty in 1991, he was in Saudi Arabia as a food service sergeant with an MP company.  He reported he pulled MP duty at times, and was in the vicinity where missiles were landing, but was not in any combat operations.  He worried about everything, and indicated those concerns had been there since the Persian Gulf War.  He worried while in Saudi Arable about infiltrators getting to his camp, and also expressed concern about two Scud missiles landing nearby.  He was unable to list specific stressors.  The diagnoses included dysthymia and general anxiety disorder, mild.  The examiner felt that based on the evidence in the claims folder and examination of the Veteran, a diagnosis of PTSD could not be substantiated.  The examiner noted that the Veteran was not having intrusive thoughts at that time to constitute and warrant a diagnosis of PTSD.

On a Persian Gulf Registry examination in March 1993, the Veteran complained of swollen and painful joints; insect bites; headaches; depression; and a rash on the chest.  The diagnoses included chronic, intermittent left knee and low back pain, etiology unknown; rosacea; seborrheic dermatitis; acneiform; dysthymia; and anxiety disorder.  In a follow-up letter to the Persian Gulf Registry examination, dated in May 1993, it was noted that the results of the Veteran's examinations showed chronic, intermittent left knee joint pain by history; intermittent low back pain by history; dermatology disease:  rosacea, seborrheic dermatitis, and acneiform eruption; dysthymia; and mild general anxiety disorder.

VA treatment records showed that in November 1993, the Veteran complained of headaches and Desert Storm medical problems.  His blood pressure reading at that time was 164/106.  

Records from the Veteran's service in the National Guard included a permanent profile, dated in April 1994, related to the Veteran's acromioclavicular degenerative arthritis, knee internal derangement/chondromalacia, and chronic low back pain.  In a report of medical history prepared in October 1995, he responded "yes" to having or having had swollen or painful joints, frequent or severe headache, high or low blood pressure, arthritis, rheumatism or bursitis, and recurrent back pain.  The examiner at that time noted that his report of swollen or painful joints was because he had tendonitis; and that his headaches were secondary to hypertension.   

VA treatment records showed that in August 1994, the Veteran complained of left knee pain for a year, an x-ray of the left knee was negative, and the diagnosis was tendonitis of the left knee.  In October 1994, he was seen for lesions (blisters) on the left foot and rash on the face and chest.  He reported having an upset stomach that came and went.  He had elevated blood pressure, with 184/114 on the first reading, and 170/115 on the second reading.  The assessment was untreated high blood pressure.  The next day, he was seen for follow-up, and it was noted that his blood pressure was consistently high, but he had no treatment.  The diagnosis was HBP (high blood pressure).  In November 1995, he complained of a rash on the chest and areas of the face, and that he was followed for hypertension.   The assessment included seborrheic keratosis.  

In a statement dated in November 2002, the Veteran indicated he wanted his back problem evaluated as a direct service connection claim, and anxiety disorder and skin rashes as service connected.  

In a report of a December 2002 neurosurgical consultation, it was noted that the Veteran complained of low back pain radiating to the hips, which had progressed over the past six months.  He reported he originally hurt his back in the Persian Gulf War six years prior, and then three years ago underwent therapy.  The impressions included grade I degenerative spondylolisthesis at L4-5, chronic low back pain, and lumbar degenerative disc disease.  

In a letter dated in April 2003, a private physician, Dr. Orme, reported he had been treating the Veteran since November 2001, and noted that the Veteran had a history of injuring his back while serving in Desert Storm in 1991.  Dr. Orme noted that in reviewing the Veteran's military records, he had had several flare-ups of his chronic back pain.  Finally, Dr. Orme noted that in October 2002, the Veteran reported to the clinic complaining of moderately severe lumbar pain, which had become severe, and he was taken off work and eventually underwent surgery in January 2003.   

In a report from the State of Oklahoma Disability Determination Division, it was noted that the Veteran underwent an examination in August 2003, and his chief complaint was low back pain.  The Veteran reported he injured his back about 6 or 7 years prior, had therapy, and then had mild problems until approximately a year prior when he started having increasingly severe back pain, which radiated to his hips, and in January 2003 he underwent back surgery.  The assessment included degenerative joint disease of the lumbosacral spine, status post L4-L5 fusion/ hypertension; and generalized degenerative joint disease.  

Private treatment records from Dr. Oscar Morales showed that in May 2006 the Veteran was seen for routine follow-up, and reported that his chest dermatitis persisted, but was fairly well-controlled with cream.  His list of active problems included peptic ulcer disease and gastroesophageal reflux disease.  In February 2007, his lower GI bleed appeared to be stable.  In March 2007, he complained of intermittent bilateral temporal headaches.  In June 2007, his lower GI bleed was noted to be clinically resolved.  In September 2007, he complained of dermatitis in the left axilla.  In December 2008, the Veteran was seen for a complete physical, and his dermatitis symptoms were noted to be well controlled.

In September 2009, the RO issued a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD, noting that the Veteran had not responded to the RO's request for information regarding the Veteran's in-service stressors.  

On a VA examination in October 2009, the diagnoses included degenerative disc disease of the lumbar spine; degenerative joint disease of the left shoulder; degenerative joint disease of the left knee; headaches, most consistent with tension headaches; hypertension; coronary artery disease, status post percutaneous angioplasty with stent placement, status post myocardial infarction; congestive heart failure; and atrial fibrillation.   The VA examiner rendered an opinion that each of the eight disabilities were known diagnoses or consistent with a known diagnosis, and therefore, none could be considered as due to an undiagnosed illness.

On a VA examination in November 2010, the Veteran reported that he served during the Gulf War and was subject to multiple Scud attacks, and experienced fear of death while scrambling into his MOPP gear and hearing the Patriots counter-firing and having pieces of Scud missiles falling around them.  He reported that during one such incident a Scud was not sufficiently destroyed and a large piece landed on his National Guard unit, wounding and killing 18 soldiers.  He also reported witnessing burnt and decomposing Iraqi civilian and enemy bodies on the main highway in Baghdad.  On evaluation, the examiner found that the Veteran did not experience trauma to the diagnostic level of PTSD.  The diagnoses were anxiety disorder and dysthymic disorder, and it was noted that the Veteran did not meet the diagnostic criteria for PTSD.  

In January 2012, the Veteran testified that he injured his back, left shoulder, and left knee during his service in the Persian Gulf War, while he was unloading water and fell off a 5 ton truck, onto his back, with full combat gear on.  He testified that he had low back, left shoulder, and left knee pain and symptoms from the time he fell off the truck in service to the present.  He indicated he was claiming service connection for a lower gastrointestinal (GI) tract disorder, and that the term "dysentery" had come from military paperwork.  He reported having watery diarrhea after returning home from his service in the Persian Gulf War.  He indicated he had a stroke in October 2011 and was still experiencing some memory problems, but thought he had been treated by both VA and the National Guard for the GI tract problem after service.  He testified that he had recently been diagnosed with diverticulitis and given antibiotics by the doctor at the hospital (Southwest Regional Medical Center in Oklahoma City) where he was treated for a stroke.  He also indicated he was sent to the Jim Thorpe Rehabilitation Center during the October 2011 hospitalization, and that there might be records regarding his diverticulitis diagnosis at that facility.  He testified that his GI problems in service were a bit different than when he got out.  He claimed he had many insect bites during his Persian Gulf War service because there were so many flies there, and that he had lesions and rashes during and after service.  He reported he had a rash on his chest, which was itchy with red bumps and had continued since his Persian Gulf service.  He testified he felt that the insect bites and the chemical pills he was taking, including Bromide pills, were the cause of chronic fatigue syndrome.  He reported he went over to the Gulf in great physical shape, but that about three to six months after he returned, he had unusual bouts of fatigue and that he continued to experience these bouts of fatigue.  He testified he did not think he had been diagnosed with chronic fatigue syndrome, but was on medication and was seen by Dr. Morales for his complaints of fatigue.  

Further, in January 2012, the Veteran testified that after service, in 1991, he went to a VA hospital and was told he had high blood pressure problems, and then later, when he got insurance, he started going to a civilian doctor who put him on medication in order to make an effort to control his blood pressure.  He testified that his hypertension was identified shortly after his return from the Gulf War, progressed to the point he needed medication, and continued to progress to where he had a heart attack and then a stroke, and also found out he had atrial fibrillation.  The Veteran also clarified that he was claiming that his hypertension was related to service, and that his coronary artery disease was secondary to hypertension.  With regard to PTSD, the Veteran and his representative essentially contended that the VA examination in 2010) was inadequate because PTSD was not diagnosed, even though the Veteran reported stressful events in service, including scrambling into his MOPP gear and hearing the Patriots counter-firing and having pieces of Scud missiles falling around, experiencing an incident when a Scud was not sufficiently destroyed and a large piece landed near his National Guard unit and wounded/killed 18 soldiers, and seeing decomposing Iraqi civilian and enemy bodies on the main highway in Baghdad, and the Veteran reported experiencing symptoms secondary to this trauma.  The Veteran also testified he took medication for depression, but was unsure if he had been diagnosed with PTSD by a doctor.  Finally, with regard to tension headaches, the Veteran testified he had headaches while serving the Gulf, and that they were stress-induced and related to tension, but not so bad.  He claimed that when he came back from the Gulf, he started experiencing more severe tension headaches, and had reported this on his VA examination after service.  The Veteran continued to experience headaches since his return from the Persian Gulf, for which he took medication that made it possible for him to continue to function.  

III. Analysis

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

By March 1994 rating decision, the RO denied service connection for dysentery, due to insect bites and chemical pills; headaches; low back pain; PTSD; a left knee injury; and a left shoulder injury.  The Veteran was notified of the denial but did not appeal the decision.  Therefore, the March 1994 rating decision is final as to these claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

By April 1995 rating decision, the RO denied service connection for dysentery, to include as due to an undiagnosed illness; for residuals of disability from exposure to smoke, insect bites, and chemical pills, to include as due to an undiagnosed illness; for lower back pain, to include as due to an undiagnosed illness; for a swollen and painful left shoulder and left knee, to include as due to an undiagnosed illness; for headaches, to include as due to an undiagnosed illness; for depression, to include as due to an undiagnosed illness.  The Veteran submitted a notice of disagreement, and a statement of the case was issued in September 1995.  The Veteran, however, did not submit a substantive appeal; thus, the April 1995 rating decision is final as to these claims.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

By March 1996 rating decision, the RO denied service connection for high blood pressured diagnosed as hypertension, to include as due to an undiagnosed illness; and for tendonitis of the left knee and degenerative joint disease of the AC joint (claimed as swollen and painful left knee and left shoulder).  The Veteran was notified of the decision, but did not file an appeal.  Thus, the March 1996 rating decision is final as to these claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

1. New and Material Evidence since the April 1997 Rating Decision

By April 1997 rating decision, the RO found that new and material evidence had not been submitted to reopen the claims for service connection for dysentery, exposure to insect bites and chemical pills, low back pain, left shoulder disability, left knee disability, headaches, anxiety and dysthymia, and hypertension, essentially based on findings that dysentery had not persisted for six months and was not shown to have been incurred in or caused by service; that no objective evidence of disability was shown to be due to insect bites or chemical pills; that the Veteran had a diagnosed left shoulder disability that had preexisted service but was not related to or aggravated by service; that he had a currently diagnosed left knee disability that was not shown to be related to service; and that he had current diagnoses of tension headaches and hypertension that had not been related to service.  The Veteran was notified of the decision, but did not appeal, and the April 1997 RO rating decision became final.  38 U.S.C.A. § 7105(c).  It is the last final disallowance of the claims for a lower GI tract disorder (claimed as dysentery), disability due to exposure to insect bites/chemical pills, left shoulder disability, left knee disability, headaches, and hypertension.

The evidence of record at the time of the April 1997 rating decision included service treatment records (STRs), service personnel records, VA examination reports, VA and private treatment records, and the Veteran's contentions.  

Evidence received since the April 1997 RO rating decision consists of VA examination reports, private treatment records, the Veteran's testimony and contentions, and a buddy statement from a fellow service member, E.G.H.  

With regard to dysentery and disability due to exposure to insect bites/chemical pills, the Board notes that the Veteran has testified he has a current lower GI tract disability, diagnosed as diverticulitis, related to his service in the Persian Gulf, and that he has a skin rash and/or chronic fatigue syndrome due to exposure to insect bites and chemical pills during his Persian Gulf service.  He also testified he had headaches during his Persian Gulf service and had headaches since then; that his hypertension was diagnosed right after his Persian Gulf service; and that he injured his left knee and left shoulder in service, and had symptoms related to each since that time.  To the extent that those contentions are not cumulative, they are new evidence.  In addition, they are presumed credible for the purpose of determining whether they are material.  As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low", and that when evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.  

In that regard, the Board finds that the totality of the new evidence submitted since April 1997, including the Veteran most recent testimony that his conditions were directly related to his military service, particularly his service in the Gulf War, and the identification of potential treatment records which may be related to at least some of his claims, satisfy the "low threshold" necessary to trigger VA's duty to obtain these records and provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claims for a lower GI tract disorder, a disability due to exposure to insect bites/chemical pills, a left shoulder disability, a left knee disability, headaches, and hypertension are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2. New and Material Evidence since the January 2003 Rating Decision

In a January 2003 (deferred) rating decision, the RO found that new and material evidence had not been submitted to reopen the claims for service connection for a low back condition, anxiety disorder, and a skin condition, essentially based on findings that the Veteran had currently diagnosed low back, psychiatric, and skin disabilities, which were not shown in service or to be related to service.  The Veteran was notified of the decision by letter dated in February 2003, he filed a notice of disagreement, and a statement of the case (SOC) was issued in January 2004.  The Veteran did not, however, perfect an appeal of the January 2003 RO rating decision and it became final.  38 U.S.C.A. § 7105(c).  It is the last final disallowance of the claims regarding a low back condition, an acquired psychiatric disorder, and a skin condition.

The evidence of record at the time of the January 2003 rating decision included service treatment records (STRs), service personnel records, VA examination reports, VA and private treatment records, and the Veteran's contentions. 

Evidence received since the January 2003 RO rating decision consists of VA examination reports, private treatment records, the Veteran's testimony and contentions, and a buddy statement from a fellow service member.  

With regard to his low back, the Veteran testified he injured his low back during his Gulf War service and has had symptoms since then, and he also testified he had a skin rash of the chest due to insect bites and/or chemical pills in service.  With regard to PTSD, on the VA examination in 2010 and at the hearing in 2012, the Veteran described his in-service stressor events from his Gulf War service.  To the extent that those contentions are not cumulative, they are new evidence.  In addition, they are presumed credible for the purpose of determining whether they are material.  Further, the Veteran's testimony and the documentary evidence of record, viewed together, at least triggers the duty to assist and consideration of new theories of entitlement.  Shade v. Shinseki, supra.  In that regard, the totality of the new evidence submitted since January 2003 reflects that the Veteran has attributed his low back disability, his chest rash, and his PTSD, directly to his service in the Persian Gulf, rather than as due to an undiagnosed illness.  Here, this newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with additional VA medical examinations.  See McLendon v. Nicholson, supra.  Since there is new and material evidence, the claims for a low back disability, a skin rash, and an acquired psychiatric disorder, to include PTSD, are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability having been received; the appeal is granted to this extent only.

New and material evidence sufficient to reopen the previously denied claim for service connection for a lower gastrointestinal (GI) disorder having been received; the appeal is granted to this extent only.

New and material evidence sufficient to reopen the previously denied claim for service connection for a chronic disability, to include rashes and/or chronic fatigue syndrome, due to insect bites and/or chemical pills having been received; the appeal is granted to this extent only.

New and material evidence sufficient to reopen the previously denied claim for service connection for a left shoulder disability having been received; the appeal is granted to this extent only.

New and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disability, including degenerative joint disease, having been received; the appeal is granted to this extent only.

New and material evidence sufficient to reopen the previously denied claim for service connection for tension headaches, having been received; the appeal is granted to this extent only.

New and material evidence sufficient to reopen the previously denied claim for service connection for hypertension having been received, the appeal is granted to this extent only.

New and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, having been received, the appeal is granted to this extent only.


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claims of entitlement to service connection.  Although the Veteran's claims have been developed primarily under 38 C.F.R. § 3.317(a)(1) as undiagnosed illnesses, based on his Persian Gulf veteran status, consideration under 38 C.F.R. § 3.303 is also necessary.



1. Service Connection for Low Back, Left Shoulder, and Left Knee Disabilities

The Veteran has testified that he injured his low back, left shoulder, and left knee, during his service in 1991 in the Persian Gulf, when he reportedly fell off a truck trying to unload water.  On the VA examination in October 2009, he reported the in-service low back, left shoulder, and left knee injuries in 1991, but also reported reinjuring his left knee, left shoulder, and low back, in 1999, as part of a workman's compensation injury.  In addition, he reported he continued to have low back, left shoulder, and left problems since his reported in-service injuries in 1991.  

An STR dated in July 1987 revealed x-ray evidence of mild degenerative changes of the Veteran's left shoulder.  In November 1989, the diagnosis was tendonitis of the left shoulder.  Thereafter, during Veteran's service in the Persian Gulf, from January to August 1991, he complained of low back pain on occasion, and of left shoulder pain and left knee pain on another occasion.  On his demobilization examination in August 1991, he reported the following injuries while in the Southwest Asia region:  left knee, left shoulder, and lower back.  X-rays of the knee and back, taken in September 1991, were normal, and the assessment was muscular type pain, and no joint impairment.  

On the VA examination in October 2009, the diagnoses included degenerative disc disease of the lumbar spine, degenerative joint disease of the left shoulder, and degenerative joint disease of the left knee, with recurrent synovitis.  Thus; he has current disabilities of his low back, left shoulder, and left knee.  While the VA examiner in October 2009 addressed whether the Veteran's claimed conditions of the low back, left shoulder, and left knee were due to undiagnosed illness, to date, he has not been provided a VA examination addressing whether his current low back, left shoulder, and left knee disabilities may be related to his active service, to include whether there is clear and unmistakable evidence that a left shoulder disorder pre-existed his 1991 service and/or was not aggravated during that 1991 service.  In light of the foregoing, and the competent evidence of record as set forth above, the Board finds that a medical nexus opinion is necessary to assist in determining the probable etiology of the Veteran's current low back, left shoulder, and left knee disabilities, to include whether his current low back, left shoulder, and left knee disabilities are related to active service, and whether there is clear and unmistakable evidence that a nonservice-connected left shoulder disability preexisted the Veteran's 1991 service and/or was not aggravated therein.  McLendon v. Nicholson, supra; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.) 

2. Service Connection for a Lower GI Tract Disorder

The Veteran contends he has a lower GI tract disorder that had an onset in and/or is related to his period of service in 1991 in the Persian Gulf.  He contends he was treated for diverticulitis in approximately October 2011.  Private treatment records from Dr. Morales show that the Veteran has been treated for a lower GI bleed, peptic ulcer disease, and gastroesophageal reflux disease (GERD).  The Board finds credible the Veteran's contentions regarding symptoms during and after service, and there is post-service medical evidence suggesting he has or has had a current lower GI tract condition.  An appropriate VA examination and opinion should therefore be provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

3. Service Connection for Disability due to Insect Bites and Chemical Pills

The Veteran essentially contends he had lesions and rashes during and after service, and bouts of fatigue after service, due to insect bites and/or chemical pills during his Persian Gulf service in 1991.  He testified he was exposed to multiple insect bites and had to take chemical pills during his service in the Persian Gulf.  

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317.  In this case, the Veteran's military records document that he served in Southwest Asia during the pertinent time period; thus, he is deemed a "Persian Gulf veteran" for the purposes of 38 C.F.R. § 3.317.

Pursuant to 38 C.F.R. § 3.317(a)(1), VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Id.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2). 

To date, the Veteran's complaint of fatigue since service has not been attributed to any established diagnosis, although he claimed he has chronic fatigue syndrome.  Further, although he was diagnosed with rosacea, seborrheic dermatitis, and acneiform eruption in December 1992, and more recently treated for dermatitis, it is unclear whether he has a rash (of the chest or otherwise) that has not been attributed to an established diagnosis, or whether a diagnosed skin condition may be related to his active service.  Under the circumstances, additional development for any pertinent treatment records should be conducted, and then the Veteran should be afforded an appropriate VA examination to obtain a medical opinion as to whether his reported rash of the chest and reported fatigue maybe be due to an undiagnosed illness, or to another diagnosed disability.

4. Service Connection for Tension Headaches

The Veteran essentially contends he had headaches while serving in the Persian Gulf, and has had tension headaches since then, for which he takes medication.  Post-service treatment records show that the Veteran complained of headaches after service, starting in September 1991.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, supra.  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with his service is a low threshold.  Id. 
Thus, considering the record on appeal, the Board finds that a VA examination with opinion is in order to address whether the Veteran's headaches are related to service.  

5. Service connection for Acquired Psychiatric Disorder, to include PTSD

The Veteran has attributed his current psychiatric problems, specifically PTSD, to stressor events he experienced serving during Operation Desert Storm.  He reported stressful events in service, including scrambling into his MOPP gear and hearing the Patriots counter-firing and having pieces of Scud missiles falling around, experiencing an incident when a Scud was not sufficiently destroyed and a large piece landed near his National Guard unit, wounding or killing 18 soldiers, and seeing decomposing Iraqi civilian and enemy bodies in Baghdad.  

Although the record reflects that the Veteran has been diagnosed with and treated for dysthymia and a general anxiety disorder, it appears that his medical providers have found that he has yet to meet the diagnostic criteria for PTSD.  However, treatment records have only been obtained through 1996 (VA) and 2009 (private).  Thus, it is still possible that the Veteran suffers from PTSD or some other acquired psychiatric disorder that may be related to service, the Board finds that a remand is warranted to obtain any additional pertinent treatment records, and then afford the Veteran another VA examination.   

The Board also notes that during the course of the appeal, VA amended its regulation governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the certain requirements are satisfied.  Under the revised regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  On remand, the VA examiner should consider whether the Veteran meets the criteria for entitlement to service connection for PTSD based on the new regulation.  Further, the VA examiner should be asked to opine as to whether the Veteran has a psychiatric disorder that may be related to active service.

6. Service Connection for Hypertension

The Veteran contends that his high blood pressure was first identified shortly after his period of active service in 1991, and that his hypertension is therefore related to active service.  VA treatment records show that in November 1993,his blood pressure was 164/106.  In October 1994, he had elevated blood pressures of 184/114 and 170/115, and the assessment was untreated high blood pressure.  

In light of the Veteran's contentions and the record on appeal, an appropriate VA examination and opinion should therefore be provided to determine the probable etiology of the Veteran's hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, supra.

7. Service Connection for Coronary Artery Disease

The Veteran essentially contends his coronary artery disease is secondary to his hypertension (for which he also seeks service connection).  In that regard, at the hearing in January 2012, he clarified this theory of entitlement, testifying that his hypertension was identified shortly after his return from the Gulf War, progressed to the point he needed medication, and then continued to progress and caused him to have a heart attack, then a stroke, and also atrial fibrillation. 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  As the Veteran contends his coronary artery disease is directly related to the hypertension, for which service connection has yet to be granted, the claim of entitlement to service connection for coronary artery disease is dependent upon a finding that hypertension is service-connected.  Thus, the issue is inextricably intertwined with the Veteran's claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 280 (1991).  Accordingly, additional evidentiary development regarding the coronary artery disease claim need only be undertaken if service connection is granted for hypertension.  

8. Compensable Rating for Bilateral Hearing Loss

The Veteran contends he is entitled to a compensable rating for his service-connected bilateral hearing loss, currently evaluated as 0 percent disabling.  The record reflects that the Veteran's most recent VA audiology examination was in January 2009, however, in January 2012, he testified that his hearing loss had worsened since this last VA examination.  The Board finds that a new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2011); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide identifying information regarding any recent VA and/or private treatment for lower GI tract disorder, low back disability, left shoulder disability, left knee disability, rashes, fatigue or chronic fatigue syndrome, headaches, hypertension, PTSD or other psychiatric disorder, coronary artery disease, and/or bilateral hearing loss.  With any assistance needed from the Veteran, attempt to obtain records from any named treatment sources, and associate any such records with the Virtual VA efolder, or, if not available, with the claims folder.  This should specifically include updated treatment records from Dr. Morales, and treatment records from Southwest Regional Medical Center in Oklahoma City and Jim Thorpe Rehabilitation Center regarding treatment for a lower GI disorder and/or diverticulitis.  Negative replies should be requested 

2. Schedule the Veteran for an appropriate VA examination to address the probable etiology of his current low back, left shoulder, and left knee disabilities.  The examiner must review the claims folder and note that such review has occurred. 

a. The examiner should be asked to provide an opinion, as to whether it is at least as likely as not that the Veteran's current low back disability, left shoulder disability, and/or left knee disability are related to his active service.  The examiner should be advised that the Veteran is competent to report that he hurt his low back, left shoulder, and left knee in service falling off a truck with full combat gear on. 

b. If the Veteran is not found to have a current left knee disorder related to a period of active service prior to 1991, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that a left shoulder disorder preexisted the Veteran's 1991 service and/or  was not aggravated during such service.  If the examiner concludes that either a left shoulder disorder did not preexist the 1991 service or was not aggravated therein, he or she should state whether it is at least as likely as not that such disability is related to the 1991 service.  

c. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

3. Schedule the Veteran for an appropriate VA examination(s) to determine whether he has a lower GI tract disorder related to active service, and whether his headaches and/or hypertension are related to active service.  The examiner must review the claims folder and must note that this review has occurred. 

a. The examiner should be asked to provide an opinion, as to whether it is at least as likely as not that a current lower GI tract disorder is related to active service.  The examiner should be advised that the Veteran is competent to report that he experience lower GI symptoms, including diarrhea, during and after service in 1991.  

b. The examiner should be asked to provide an opinion, as to whether it is at least as likely as not that the Veteran's headaches are related to service.  The examiner should be advised that the Veteran is competent to report he had headaches during and since active service in 1991. 

c. The examiner should be asked to provide an opinion as to the onset of the Veteran's hypertension, and whether it is at least as likely as not that the Veteran's hypertension is related to his active service in 1991.  

d. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, the examiner should so specify, along with an explanation as to why that is so.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

4. Schedule the Veteran for an appropriate VA examination to determine if he has a qualifying chronic disability under the provisions of 38 C.F.R. § 3.317, (an undiagnosed illness, or a medically unexplained chronic multisymptom illness), manifested by rashes/lesions or fatigue, or whether these symptoms may be attributed to another cause or diagnosis, to include insect bites and/or chemical pills.  The Veteran's claims folder should be made available to and reviewed by the examiner prior to the examination, and the examiner should note that such review was accomplished.  

a. If any clinical diagnosis or chronic disability identified, the examiner should be asked to provide an opinion, as to whether it is at least as likely as not that any current disability is related to the Veteran's active service, to include exposure to insect bites and/or chemical pills.  

b. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

5. Schedule the Veteran for an appropriate VA examination to determine whether he has PTSD as defined by the criteria in DSM-IV, based upon his claimed in-service stressors, or any other psychiatric disorder, aside from PTSD, as a result of his military service.  Any studies deemed necessary, including psychological examination/testing, should be completed.  The claims folder must be made available to the examiner for review and the examiner should note that such review was accomplished.  The examiner should conduct a psychiatric evaluation of the Veteran and provide a diagnosis of any and all acquired psychiatric disorders found.

a. If the evaluation results in a diagnosis of PTSD, the examiner should state in the examination report whether any verified stressor(s) are sufficient to support the diagnosis of PTSD.  If a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity, the examiner should confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is not made, the examiner should explain in the examination report why such a diagnosis is not warranted. 

b. If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any such psychiatric disorder had an onset in service, or are otherwise related to service, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

c. If the Veteran is not found to have a psychiatric disorder, the examiner should be advised that prior VA physicians (on VA examinations and in VA treatment records) have diagnosed and treated the Veteran for a mental/psychiatric disorder, to include dysthymia and anxiety disorder.  The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any chronic psychiatric disorder had its onset in service, or is otherwise causally related to his service; or whether any such onset or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide supporting rationale(s) for any opinions given. 

d. The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and an explanation provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

6. Schedule the Veteran for a VA audiology examination to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to the examiner, and the examiner must note that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail. 

7. After the above development is completed and any other development that may be warranted, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


